KINKADE, J.
RAILROADS.
(500 D2b). The fact alone that a motorman of a street car is charged by his employer with the duty of asking for names and addresses of persons on the street and near the car when there is an accident which affects the car or its passengers, and reporting the same to the company, does not impose upon the street car company a liability to respond in damages for a personal assault committed by the motorman on any such person, in connection with the performance of that duty, when the person assaulted has no contractual relation with the street car company.
Marshall, C. J., Day, Robinson, Jones and Matthias, JJ., concur. Allen, J., concurs in the judgment.